DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et. al., U.S. Pat. Pub. 2016/0336327, hereafter ’27.
Regarding claim 1, ’27 discloses (Figs 11A, 11B, 6A-11B for labels) a semiconductor memory element comprising: 
a substrate [200] including a memory cell region [CLR] and a peripheral circuit region [CPR], [SCL]; 
an active region [205] located in the memory cell region; 
a gate pattern [214] buried in the active region; 
a conductive line [240] disposed on the gate pattern; 
a first region [CPR] including a plurality of peripheral elements [240a] placed in the peripheral circuit region; a dummy pattern [235a] buried in the peripheral circuit region; and 
a second region [SCL] which includes the dummy pattern [235a] and does not overlap the first region [CPR].
	Regarding claim 2, ’27 further discloses (par. [0074], [0087]) wherein the second region [SCL] is floating.
	Regarding claim 3, ’27 further discloses (Figs 11A, 11B, par. [0068] ) further comprising: a scribe lane [SCL]  on which the substrate is sawed.
Regarding claim 4, ’27 further discloses (Figs 11A, 11B, par. [0068]) wherein the scribe lane [SCL] has an STI structure [210a].
Regarding claim 5, ’27 further discloses (Figs 11A, 11B) wherein the dummy pattern [235a] is formed in the scribe lane [SCL].
Regarding claim 6, ’27 further discloses (Figs 11A, 11B) wherein an area of the second region is larger than an area of the first region (one can choose the area of the first and the second regions in such a way that this limitation is satisfied).
Regarding claim 7, ’27 discloses (Figs 11A, 11B, 6A-11B for labels) a semiconductor memory element comprising: 
a substrate [200] which includes a memory cell region [CLR] including a plurality of gate trenches [214], and a peripheral circuit region [CPR], [SCL] including a plurality of dummy trenches ; 
a plurality of peripheral elements [240a] which are placed in the peripheral circuit region and do not overlap the plurality of dummy trenches [220a]; 
a plurality of gate patterns [220] formed by filling the plurality of gate trenches with a metal material (par. [0066]); and
a plurality of dummy patterns [220a] formed by filling the plurality of dummy trenches with the metal material (par. [0067]-[0068]),
wherein lengths, which are each from a bottom to a top of a structure formed of the metal material within the gate patterns in a first direction, are the same (Fig 11B), and
the dummy patterns [220a] are floating.
Regarding claim 8, ’27 further discloses (Figs. 11A, 11B) wherein an area occupied by the dummy patterns [220a] is larger than an area occupied by the plurality of peripheral elements [240a] (see Fig. 9a).
Regarding claim 9, ’27 further discloses (Figs 6-11) further comprising: a scribe lane [ SCL] on which the substrate is sawed.
Regarding claim 10, ’27 further discloses (Figs 6-11) wherein the scribe lane [SCL] has an STI structure [210a].
Regarding claim 11, ’27 further discloses (Figs 11A,B) wherein the dummy patterns [220a] are formed in the scribe lane [SCL].

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or make obvious all limitations of the dependent claim 12 and the independent claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – analogous art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/Examiner, Art Unit 2817